                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 BANNER LIFE INSURANCE                           )
 COMPANY,                                        )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )         Case No. 1:18-cv-03850-SJC-SIS
                                                 )
 KAREN BRAZIL f/k/a KAREN BRAZIL                 )
 BREASHEARS, GWENDA WALTERS-                     )
 BREASHEARS, N.S.B (a minor), and the            )
 ESTATE of JAMES E. BREASHEARS,                  )
                                                 )
        Defendants.

                    BANNER LIFE INSURANCE COMPANY’S
            MOTION FOR FINAL JUDGMENT ORDER IN INTERPLEADER

       Banner Life Insurance Company (“Banner”), by its attorneys, Donald A. Murday and

Sara G. Janes, of Chittenden, Murday & Novotny, LLC, states as follows for its Motion for Final

Judgment Order in Interpleader:

       1.      On June 1, 2018, Banner filed its Complaint for Interpleader pursuant to Fed. R.

Civ. P. 22 and 28 U.S.C. § 1332(a) to resolve competing claims to the proceeds of a life

insurance policy, No. 180254211 (the “Policy”), insuring the life of Janes E. Breashears. (See

Complaint for Interpleader, Docket No. 1)

       2.      Banner deposited its admitted liability in the amount of $270,884.81 that is in

dispute into the Registry of this Court, subject to this Court’s further orders as to whom among

the Defendants is entitled to receive those proceeds. A true and correct copy of the receipt for

said deposit is attached hereto as Exhibit A.

       3.      Defendants Karen Brazil f/k/a Karen Brazil Breashears (“Karen”), Gwenda

Walters-Breashears (“Gwenda”), individually and as Independent Executor of the Estate of
James E. Breashears (the “Estate”), and N.S.B., a minor child, are adverse claimants to Policy

proceeds. Each Defendant has either been defaulted or filed an Answer. (See Docket Nos. 38, 40,

43, 44).

       4.      Banner filed its Complaint for Interpleader in good faith and has done all that is

required by law to perfect its interpleader action.

       5.      Banner has properly served a copy of this Motion for Final Judgment Order in

Interpleader on the Defendants.

       6.      Banner has incurred over $12,157 in attorney fees and costs in bringing this action

($11,579 in attorney fees and $578 in costs).

       7.      Banner hereby incorporates as if fully set forth herein the arguments and

authorities set forth in its Memorandum in Support of the instant Motion, filed

contemporaneously herewith.

       8.      Banner submits its proposed Final Judgment Order in Interpleader to the Court via

email, in accordance with this Court’s case management procedures.

       WHEREFORE, Plaintiff, Banner Life Insurance Company, respectfully requests that this

Court enter an order:

       A. Granting judgment in favor of Banner and against Defendants, Karen Brazil, Gwenda
          Walters-Breashears, individually and as Independent Executor of the Estate of James
          E. Breashears, and N.S.B. (a minor);

       B. Releasing and discharging Banner, its successors, assigns, representatives, agents,
          attorneys, and all of its affiliated companies, including officers, directors, and
          employees from any and all liability under Policy No. 180254211, or arising on
          account of the death of James E. Breashears, or any or all of the Defendants, Karen
          Brazil, Gwenda Walters-Breashears, individually and as Independent Executor of the
          Estate of James E. Breashears, and N.S.B. (a minor), or any person or entity claiming
          through them;

       C. Permanently and perpetually restraining and enjoining Defendants, Karen Brazil,
          Gwenda Walters-Breashears, individually and as Independent Executor of the Estate

                                                  2
         of James E. Breashears, and N.S.B. (a minor), or any person or entity claiming
         through them, from commencing or prosecuting any proceeding or claim against
         Banner in any state or federal court or other forum with respect to the proceeds
         payable under Policy No. 180254211, or on account of the death of James E.
         Breashears and that this injunction issue without bond or surety;

      D. Excusing Banner from further attendance in this cause and dismissing Banner with
         prejudice from this cause with an express finding that, pursuant to Rule 54(b) of the
         Federal Rules of Civil Procedure, there is no just reason for delaying either
         enforcement or appeal of this Order or both;

      E. Requiring Defendants to litigate their entitlement to the proceeds of the Policy among
         themselves without further involving Banner; and

      F. Awarding Banner $12,157 in attorney fees and costs incurred in bringing this action;
         and

      G. Granting Banner such other and further relief as this Court deems just and
         appropriate.

      Dated: January 18, 2019.
                                      Respectfully submitted,

                                      CHITTENDEN, MURDAY & NOVOTNY, LLC.


                                      By: /s/ Sara G. Janes
                                          One of the Attorneys for Plaintiff
                                          Banner Life Insurance Company



Donald A. Murday (dmurday@cmn-law.com)
Sara G. Janes (sjanes@cmn-law.com)
CHITTENDEN, MURDAY & NOVOTNY LLC
303 W. Madison Street, Suite 1400
Chicago, IL 60606
(312) 281-3600
(312) 281-3678 (fax)




                                              3
                               CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019, I electronically filed the foregoing Banner
Life Insurance Company’s Motion for Final Judgment Order in Interpleader herein with
the Clerk of the United States District Court, Northern District of Illinois, Eastern Division,
using the CM/ECF system, which sent notification of such filing to the following registered
CM/ECF participants:


       Frances H. Krasnow
       HARRISON & HELD, LLP
       333 W. Wacker Drive, Suite 1700
       Chicago, IL 60606
        (312) 332-1111
       fkrasnow@harrisonheld.com
       Attorney for Defendant Gwenda Walters-Breashears, individually and as Executor of the
       Estate of James E. Breashears

       Geraldine W. Holt
       BIRNBAUM, HADDON, GELFMAN & ARNOUX, LLC
       180 N. LaSalle Street, 37th Floor
       Chicago, IL 60601
       (312) 863-2800
       gholt@bhgafamlaw.com
       Attorney for Defendant Karen Brazil

       Lynn N. Weisberg
       GARDINER KOCH WEISBERG & WRONA
       53 West Jackson Boulevard, Suite 950
       Chicago, Illinois 60604
       (312) 362-0000
       lweisberg@gkwwlaw.com
       Attorney/GAL for Minor Defendant N.S.B.


                                                   /s/ Sara G. Janes




                                              4
